Mr. Justice Thomas delivered the opinion of the court: On the 18th of May, 1925, while employed by the Department of Public Works and Buildings of Illinois as a highway patrol officer, and in the pursuit of his regular duties, claimant was riding a motorcycle, patrolling a section of State Bond Issue Route No. 8, near El Paso, Illinois. His motorcycle had a sidecar attachment and on this sidecar, and attached thereto, was a large box about 3 feet in height and about 30 inches square which obstructed the view of the person riding the motorcycle. In attempting to pass a team and wagon driven by Samuel Culp, of El Paso, on account of said sidecar attachment obstructing claimant’s view, the fender of the sidecar hit the wagon, causing the motorcycle to turn over and breaking and crushing, claimant’s right leg. Claimant has filed a petition with this court for $10,000 damages for permanent injury. The Attorney General has filed a motion for dismissal on the ground that under date of March 1, 1927, claimant filed a claim, Number 1154, for the same injuries for which he is asking compensation in this cause. In Cause Number 1154 the court made an award of $3,000.00 which appears in the Court of Claims appropriation bill of 1927, and said amount was paid by the proper State authority to this claimant or his attorney of record. The court cannot allow a second award for the same injury and the motion of the Attorney General is therefore granted and the claim dismissed.